61681: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61681


Short Caption:THOMAS VS. NEV. YELLOW CAB CORP.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A661726Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:09/24/2012 / Gugino, SalvatoreSP Status:Completed


Oral Argument:10/08/2013 at 11:30 AMOral Argument Location:Regional Justice Center


Submission Date:10/08/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantChristopher CraigLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						Dana Sniegocki
							(Leon Greenberg Professional Corporation)
						


AppellantChristopher ThomasLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						Dana Sniegocki
							(Leon Greenberg Professional Corporation)
						


RespondentNevada Checker Cab CorporationTamer B. BotrosMarc C. Gordon


RespondentNevada Star Cab CorporationTamer B. BotrosMarc C. Gordon


RespondentNevada Yellow Cab CorporationTamer B. BotrosMarc C. Gordon



14-20951: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/13/2012Filing FeeFiling fee due for Appeal.


09/13/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.12-28898




09/13/2012Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.12-28900




09/13/2012Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.12-28902




09/13/2012Filing FeeE-Payment $250.00 from Leon M. Greenberg


09/13/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement due:  20 days.12-29070




09/18/2012Notice of Appeal DocumentsFiled Case Appeal Statement.12-29416




09/24/2012Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Salvatore C. Gugino.12-30074




10/03/2012Docketing StatementFiled Docketing Statement Civil Appeals.12-31231




10/31/2012Settlement Program ReportFiled ECAR. This case is not appropriate for mediation and should be removed from the settlement program.12-34423




11/06/2012Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.12-35040




11/08/2012Transcript RequestFiled Certificate of No Transcript Request.12-35345




11/27/2012BriefFiled Appellant's Opening Brief.12-37293




11/27/2012AppendixFiled Appellant's Appendix.12-37294




12/19/2012MotionFiled Stipulation for Extension of Time to File Respondents' Answering Brief.12-40215




12/19/2012Notice/OutgoingIssued Notice Stipulation Approved.  Answering Brief due: January 28, 2013.12-40246




01/18/2013MotionFiled Motion for Extension of Time to File Respondents' Answering Brief.13-02180




02/07/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondents: Answering Brief due: March 1, 2013. Appellants: Reply Brief due: April 30, 2013.13-03974




02/21/2013BriefFiled Appellants' Notice of Supplemental Authority.13-05545




03/01/2013BriefFiled Respondents' Answering Brief.13-06387




03/01/2013AppendixFiled Respondents' Appendix.13-06388




03/26/2013BriefFiled Appellant's Reply Brief.13-08914




03/26/2013Case Status UpdateBriefing Completed/To Screening.


06/03/2013MotionFiled Motion for Leave to File Amicus Curiae Brief and to be Heard at Oral Argument.13-16142




06/03/2013BriefReceived Livery Operators Association of Las Vegas' Amicus Brief. (REJECTED PER ORDER FILED 7/01/13).


06/03/2013AppendixReceived Appendix to Amicus Brief. (REJECTED PER ORDER FILED 7/01/13).


06/06/2013MotionFiled Appellants Response in Opposition to Motion of Livery Operators Association of Las Vegas for Leave to File Amicus Curiae Brief and to Be Heard at Oral Argument13-16648




06/14/2013MotionFiled Livery Operators Association of Las Vegas Reply To Appellants' Response In Opposition To Motion Of Livery Operators Association Of Las Vegas For Leave To File Amicus Curiae Brief.13-17554




07/01/2013Order/ProceduralFiled Order Denying Motion for Leave to File Amicus Curiae Brief and to Be Heard at Oral Argument. The clerk of this court is directed to return, unfiled, the LOA's proposed amicus curiae brief and appendix, which were provisionally received on June 3, 2013.13-19212




08/19/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-24408




08/26/2013Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled Tuesday, October 8, 2013, at 11:30 a.m. in Las Vegas. Argument shall be limited to 30 minutes13-25082




09/24/2013Notice/OutgoingIssued Oral Argument Reminder Notice13-28447




09/26/2013Notice/IncomingFiled Notice of Appearance (Tamer B. Botros, Esq. of Yellow Checker Star Transportation Legal Dept. appearing on behalf of Respondents.13-28907




10/08/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


06/26/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Cherry, J. Majority: Cherry/Pickering/Hardesty/Douglas. Parraguirre, J., with whom Gibbons, C.J., and Saitta, J., agree, dissenting. 130 Nev. Adv. Opn. No. 52. EN BANC14-20951




07/11/2014Order/Clerk'sFiled Order Granting Telephonic Extension. Respondents shall have until July 21, 2014, to file and serve the petition for rehearing.14-22655




07/22/2014Post-Judgment PetitionFiled Respondent's Petition for Rehearing.14-23727




07/22/2014Filing FeeFiling fee paid. E-Payment $150.00 from Marc C. Gordon


07/24/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Appellant's Answer due:  15 days.14-24130




08/04/2014Post-Judgment PetitionFiled Appellants' Answer to Respondents' Petition for Rehearing.14-25450




09/24/2014Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).14-31643




10/14/2014MotionFiled Appellants' Motion to Correct Opinion of June 26, 2014, and Stay Remittitur.14-34145




10/17/2014MotionFiled Respondent's Opposition to Motion to Correct Opinion of June 26, 2014 and Stay Remittitur.14-34584




10/20/2014MotionFiled Appellants' Reply to Respondents' Opposition to Appellants' Motion to Correct Opinion of June 26, 2014 and Stay Remittitur.14-34752




10/27/2014Order/ProceduralFiled Order.  This court issued an opinion in this matter on June 26, 2014.  Appellants have filed a motion to correct the opinion by changing three words from present tense to past tense, and also request that this court stay issuance of the remittitur, which was due to issue October 20, 2014.  Respondents have filed an opposition to the motion, and appellants have filed a reply.  No good cause appearing, we deny the motion to the extent it requests changes to the wording of the opinion; the opinion shall stand as issued.  We grant the motion to the extent that the remittitur was not issued while this court considered the motion.  As we have now ruled on the motion, we direct the clerk to issue the remittitur forthwith.14-35620




10/27/2014RemittiturIssued Remittitur.14-35674




10/27/2014Case Status UpdateRemittitur Issued/Case Closed


11/14/2014RemittiturFiled Remittitur. Received by District Court Clerk on November 4, 2014.14-35674